DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The applicant’s claim to foreign priority of Japan JP2019-057062 on 3/25/2019 is acknowledged. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Lundberg et al. (US 2008/0252248 hereinafter Lundberg) in view of Austin et al. (US 20180368656 hereinafter Austin). 

Regarding claim 1 (and similarly 5 and 6), Lundberg teaches an operation adjustment apparatus for adjusting an operation of a robot apparatus including a robot, the 
operation adjustment apparatus (See at least: Fig. 1) comprising:
a high-speed camera configured to capture an image of at least one of the robot and an operation tool attached to the robot, wherein the  operation tool is configured to operate in response to an operation of the robot (See at least: Fig. 1 item 1 robot, item 3 tool and item 4 camera; [0025] via “The camera 4 is arranged so as to take photos of the tool 3 when the robot 1 is in the calibration position.”); and
a controller including a processor configured to control the operation of the robot and the operation tool, and receive images captured by the high-speed camera, and a memory for storing an operation program for the robot and the operation tool, 
wherein the controller is configured to send an operation command to the robot at a predetermined control cycle (See at least: Fig. 1 item 2 control unit; [0025] via “In the control unit 2, a control program is stored. This control program is intended to control the whole calibration procedure and includes a procedure that causes the camera 4 during the calibration procedure to automatically capture images of the tool in its different positions. The control program may be any control program that is useful according to the state of the art.” Note: The predetermined control cycle is taught since there is a default program already in place”),
the controller is configured to 
process the images Note: The predetermined control cycle is taught since there is a default program already in place”),
determine whether at least one of the operation of the robot and an operation of the operation tool is a predetermined operation based on a result of processing of the images and correct a command statement included in the operation program, and
the controller is configured to, in response to determining that at least one of the operation of the robot and the operation of the operation tool is not the predetermined operation, correct the command statement included in the operation program to cause 
the operation of the robot and the operation of the tool to correspond to the predetermined operation (See at least: Abstract via “The device includes a camera designed to take a plurality of images of at least part of the robot tool for a plurality of different tool orientations, an image-processing unit designed to determine the positions of the robot tool in the orientations based on the images, a calculation module adapted to calculate the position of the center point of the robot tool, based on the determined positions, and a control module adapted to calculate the corrective movements of the robot.”; Figs. 2 and 3; [0031] via “To ensure that the TCP is in the correct plane, that is, that plane that is orthogonal compared with the lens of the camera 4, the camera 4 captures a first image of the tool 3 when the tool is in the first position (a1). Then the robot 1 reorients the tool 3 around the projected axis of rotation 10 of the tool to a new position (ax), whereupon the camera 4 captures a new image of the tool 3. Thereafter, the image-processing unit 6 and the control module 8 are utilized to measure and calculate the angle 12. The calculation module 7 is then used to calculate how the robot 1 should correct the orientation of the tool 3 in order for the tool 3 to be correctly positioned in the plane, which means that the rotationally symmetrical line 10 of the tool should lie in the plane. To ensure that the TCP is situated in the plane, the method described above is then repeated a number of times until the TCP lies in the plane.”).
but fails to teach the high-speed camera is configured  to capture the images at a time interval that coincides with the predetermined control cycle,
However, Austin teaches a high-speed camera is configured  to capture the images at a time interval that coincides with the predetermined control cycle,
(See at least: [1779] via “The at least one circuit 5170 can set the duty cycle of the emission source to match in rate the capture rate of the camera. For example, if the camera is set to 30 fps, the emission is pulsed 30 times per second. If the camera is set to 60 fps, the pulse rate will be doubled. The at least one circuit 170 can then start measuring the brilliance of the image captured on the video sensor (e.g., measuring brilliance of just the image values in the spectrum of the excitation response). The at least one circuit 5170 can then adjust the start time of the duty cycle of the emission source. When the timing of the duty cycles are matched, the maximum brilliance can be measured.”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Kunasaki in view of Austin to teach that the high-speed camera is formed so as to capture images at a time interval that coincides with the control cycle so that the camera can record positional data at certain points that coincide with the positions in the teaching program so that corrections can be made as needed at the specific positions desired. 
Regarding claim 4, modified Lundberg teaches wherein after correcting the command statement in the operation program,
the controller is configured to cause the robot and the operation tool to operate in the same manner as last time,
the high-speed camera is configured to capture further images at the time interval that coincides with the predetermined control cycle, and
the controller is configured to determine whether at least one of the operation of the robot and the operation of the operation tool is the predetermined operation based on a result of processing of the further images (Refer at least to claim 1 for reasoning and rationale).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claims 2-3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harry Oh whose telephone number is (571)270-5912.  The examiner can normally be reached on Monday-Thursday, 9:00-3:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HARRY Y OH/Primary Examiner, Art Unit 3666